Case 1:18-cv-00150-TFM-MU Document 60 Filed 04/10/19 Page 1 of 15 PageID #: 221
          Case l-:l-8-cv-001-50-TFM-MU Document 59-l- Filed 04/03/1-9 Page 1- of 1-5




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRTCT OF ALABAMA
                                       SOUTÍIERN DIVISION


      EQUAL EMPLOYMENT OPPORTUNITY                          )
      coMMISSION,                                           )
                                                            )
                               Pl¡intiff,                   )
                                                            )                CIYIL ACTION NO.
      v.                                                    )                l:1&CV-00150-TM-MU
                                                            )
      BEAVERS' INC., d/bla BEAVERS                          )
      RESTAURANT GROUP, INC. d/bla                          )
      ARBY'S                                                )
                                                            )
                               Defend¡nL                    )


                                             CONSENT DECREE

              The Equal Employment Qpportunity Commission ('Commission or Plaintiff') filed the

      above-captioned lawsuit against Beavers', Inc., dlbla Beavers Restaurant Group, Inc., d/b1a Arby's

      ("Defendant') (collectivel¡ the "Parties") on March 30,2018, in this Court, pursuant to Title Vtt

      of the Civil Rights Act of 1964,42 U.S.C. $2000e et seq. ("Title VIl") and the Civil Rights Act of

      lggl,42U.S.C. $l98la. In the Complaint,       the Commíssion alleged that Defendant violated   Title

      Vi[   when   it subjected Ashley Burston, Natasia Williarns,   and Ciera Sylvester to harassment by

      Monhelle Fisher because of sex at Defendant's Atmore, Alabama restaurant. The Commission

      further alleged that Defendant failed to take prompt, remedial action despite repeated employee

     complaints.

              Nothing stated in this Çonsent Decree constitutes, nor shall be implied, interpreted as, or

     provide evidence of an admission of liability or wrongdoing on the part of the Defendant, nor shall

     it be construed as such. Liability is denied by Defendant.
Case 1:18-cv-00150-TFM-MU
        Case 1:18-cv-001-50-TFM-MU    60 Filed59-1
                             DocumentDocument  04/10/19
                                                    Filed Page 2 of 15
                                                          04/0311,9  PagePageID
                                                                          2 ot 15#: 222




                     The P¡rties do not object lo thejurisdiction of this Courr over this
                                                                                          ¡ction and waivc their
        rights to a hearing and the entry of ñnding of fact and conclusions
                                                                            of larv. venue is proper in the
        U'S' Distrist Court for tha Southem District of Alabam¡ (Mobile Divísion).
                                                                                   The porties ryree tlrar
        this Coosent Dedee is fair, rsasonoblc, and does not víolate the
                                                                         law or public poliey. The Title         VII
        rights of the Parties are protected adequately by this consent
                                                                       Decrce.

                 trn     the interest of rcsolving this mûttcr, and to avoid tbc cxpensc of
                                                                                            ñ.¡rther litigation, the

       Parties have agreed that this ¡ctioo should be resolved by entry
                                                                        of ttris Consent Decrse.
                 h is ORÐERED, ADJUDGED ANÐ DECREED:

                 l   '       Tbis Consent Decree resolvcs att claims arising out of the issues
                                                                                               between tl¡c p¡rties
       in ¡his lawsuit inclutling, without limitation, compensatoryand punitive
                                                                                damages, injunctive relief,

       and costs. Tl¡is Consent Decree, including Exhibit A, is
                                                                limited in its scope to rnrtten covered
       explicitly herain, and comprises and constitutes the eatirety of the
                                                                            tcrms and conditions of the
       resolution agreement between the parties.

                7'           Defendant and its oflicers, ogsnts, employees, successors,
                                                                                        and assigns, both at tbe

       time that this Conse¡t DecreE becomcs efnective and for the
                                                                   duration of tl¡is Consent Þecree, sball

       comply with Title        vII's prohibition   against discriminstion b¡sed on sex.

                3'           Defendant slralt not permit a work environruent thot includes
                                                                                           lra¡assment or other

      discrimination against employees on the basis of sex.

                4'          Defendsnt shall not rstaliste against any applicanr or employce
                                                                                            bccause he or sl¡e:
      (i)   opposcs or opposed discriminatory practices ma¡le unlawñrl
                                                                       by Title            wf; (ii) frlcs or filed a
      chargc of discrimination with the commission or Bny stste sgency
                                                                       that enforces employnent-
      rclated anti-discrimination laws, or æsists, assisted, partÍcipûtes,
                                                                           or participared in the filing of a


                                                               2
Case 1:18-cv-00150-TFM-MU
        Case 1:18-cv-00150-TFM-MU    60 Filed59-1
                            DocumentDocument 04/10/19
                                                  Filed Page 3 of 15
                                                        04/03/1-9  PagePageID
                                                                        3 of 1-5#: 223




        clrarge of díserimination with the Commission;          (iii) msisrs, assistcd, participares or participated
                                                       or

        in an investigotion or proceeding condncted by trre commission.

               5'       Ðefendant shall onforce in its workplace, witbout liaritation,
                                                                                       the Enti-retaliation
        provisions of Tirle   VII.

               6'       This Consent Decree shull become effective on tbe date
                                                                               it is cntcred by the court,
        and shnll bc   in effect ftrr forty-eight f48) months from thc date of its enry
                                                                                        by thc court. This
       consent Decree slrall apply to Defendant and Ðefcndanl's
                                                                supewisors aud manÊgeß at a1 of its

       operations, ¡nd to   ¡ll of Ðefendant's   facilities and locotions.

                                                 MONETARY RELIEE
               7'       Within th¡rty (30) catendar days of rhe entr¡r of this Consent
                                                                                       Decree, Defcndant
       sholl pay rclísf in the ¿mount of Eigtrty-four Thousand
                                                               Dolla¡s (s84,000) to Ashlcy Burston, caera

       sylvester, and Natasi¡ wiltiams' The s84,000 paid by
                                                            Dcfendant shatt represent full settlement

       of the claims againet Defendont whicl¡ werc the bosis of the
                                                                    EEoc charges filed by Ashley
       Burston (425-2arc-01257r, Ciera sylvesrer (425-2016-0t256),
                                                                   and N¡tosi¡ wiltiams               (4zsaarc-
       A1267l and this lawsuit

              8'       The monetary ¡slief will be distibuted according to
                                                                           a disrntudon tist tlre EEoc

      will provide to Ðefendant witt¡in fifteen (15)     days of the datc of this Dscree. The disrribution
                                                                                                           lisr
      will set forth ¡he name of       eucl¡ individual entitled to monetsry relief under this
                                                                                               De*ee
      ("Claimonf'), hcr coresponding sociul securit¡r number,
                                                              the address to which eacb Claimant's
      eheck should be mailed, and the gñ'ss omount cach
                                                        Claimant             will receive. Thc EEoC will, in its
      sole <liscretion, determine how to altocatc the monerary
                                                               relicf among the ctass.




                                                           3
Case 1:18-cv-00150-TFM-MU     Document
        Case l-:18-cv-001-50-TFM-MU    60 Filed59-l-
                                    Document    04/10/19
                                                     Filed Page 4 of 15
                                                           04/03/l-9  PagePageID
                                                                           4 of L5#: 224




                9.        Elefenda¡rt shall mail a check payable to each Claimant using the address provided

        by the EEOC. Concurentl¡ Defeadant shnll mail           a   copy of the checks to the ¡¡ttendon of   plaintiffs

        Regional Attorney, Equal Employment Opportunity Comrnission, Binningham
                                                                                District Office,
       Ridge Park Place, Ll30 22n't Street South, Suite 2000, Birmingham,              AL 35205. Defendant will
       issue opplicable     U¡iled States Internal Rcvenue Servicc forms to Ndasia Willinms, Ashley

       Burston, and Ciera Sylvester by tlre end of calendar year 201g.

                10.      Failure to nake peyment in ñ¡ll witl¡in thirty (30) doys of entry of tlre Consent

       Decree   will constitute   a breach of the Decrec.

                                          Porrc¡ns.At{p, PROCEDURFS
                I   l.   Defendant shall develop, disseminate, implement, Ênd otherwise m¡int¡in anti-

       harassment and ¡nti'retaliation policies and procedures applicablc                to all of its   employees,

       supervisors, and managers within sixty (60) calendar days of thE offective date              ol this   Conscnt

       Decree. Ttre policies and procedurcs shall include, at a minimun, thc following provisions:

             A.     Clear dcfinitions of sex harassment and retaliation, with examples where appropriate¡

             B.     Statements prohibiting scx harassmcnt and rctoliation;


             C.     Convenient, conf¡dentiat and reliabte mechanisms for reporting incidcnts of harassmenq


             D.     Designation of at least two employees at eact¡ of Defendant's restourüts as investigativc

                    officers to rcceivc and investigote reports of harusment;


             E. A requiremen!       thot caclr investigativc company rspresentstive receive ût lêast one day

                    of training on identifying and invcstigating harnstment;




                                                            4
        Case 1:18-cv-00150-TFM-MU
Case 1:18-cv-00150-TFM-MU   Document 60 Filed59-1
                                  Document    04/10/19   04/03/l-9
                                                   Filed Page 5 of 15
                                                                   PagePageID
                                                                        5 of 15#: 225




            F. A statement     tlrat employces may raise concerns or complaints without retali¡tion about

                  mttters, whother allegcd, pcrceived or actual, prohibiretl by Title VII, this Consent

                  Decree, and the policies and procedures gênerated by tlús consent Decrce;


            G. A statcmcnt that reporls of h¡rsssmen¡        can be madc to any supcrvisory or menagerial

                 cmployee and to any member of Defendant's human resources          stafl

            I{. A st¡tement that reports of harassment       may be rnade orally or in writing and c¡n be

                 made anonymously;


            I.   Broad disscmination of tbe teleplronc nuubers, moiling and emnil address of managcrs

                 to wbom reports of harossment mty be madcl


           J. A requirernent     th¡t any supervisory, manågcrial, or hum¡n resources employee who

                 observes or otberwise obtoins infon¡ation regarding haræsment report such
                                                                                           information

                 immediately to the heEd of Defendant's human resourccs office;


           K. A     statement thut requires Defend¡nt's officers, directors, msnsgers, supervisors,

                 recruitÊrs, md humun resoutcs personnel be Fained on the requirements of
                                                                                          Titte VIt,
                 this Conscnt Decrce, and the policies and procedures g€nerated by this Con¡ent Decree.


           L.    A statement that describes in detail the consequenceq up to and including termination,

                 that shall be imposed on violators   ofTitlc VU, thís Consent DecreË, and the policies   nnd

                 proccdures gcneratcd by this Consent Decree;


           M. A stotement that provides     a¡t a$¡urance of non-retalistion for persons who belicve they

                 have been subjected to discrimination, harassment and rel¡liation, and for persons
                                                                                                    who
                                                         5
Case 1:18-cv-00150-TFM-MU   Document
        Case 1:18-cv-00150-TFM-MU    60 Filed59-l-
                                  Document    04/10/19   04/03/19
                                                   Filed Page 6 of 15
                                                                   PagePageID
                                                                        6 of 1-5#: 226




                 othcrwise opposê activity unlawful undcr           Titlc VlI, or rcasonably believed to       be
                 unlawñtl, or who particapâte in any fbnn or fashion, ineluding providing
                                                                                          statements,

                 ossistance   or   inform¡tion relatetl      to   tlrs complaint, allegations    or   report of
                 discrimínntion, harassment or retaliation;


             N. A statement   that provicles ßsurances Ûrat Þefendånt shctl invcstigate     ln   allcgations   of
                 discrimination or retaliation prornptly, fhirly, reasonably, effectivel¡ expeditiously
                                                                                                        ond
                 æ confìdentially as possible under the cirq¡mstances by appropriate
                                                                                     invcstigators and

                 that appropriûtc corrective tction and appropriste follow-up
                                                                              shall be taken by Defendant

                 to mnke victims whole and to cradicate the discrimin¡tion or retalirtion;


             O. A stotement   tbat requires Defendanl to thoroughly review thesc policies and procedures

                with all cmployees ss psrt of thei¡ employea oriEntations and scheduled trainings
                                                                                                  at all

                of ¡ts fûcilitíes and locations;


            P' A ststement     that rcquires and provides e system for ensuring the dissemination
                                                                                                               of
                Defendnnt's Title   Vll   discrimin¡tion policies, this Consent Decree, nnd tl¡e policies and

                procedures generated by this Consen¡ Ðecrec, to all Defend¡nt,s
                                                                                employces.


             12.     Defendanl sball send a copy of the policies and procedures required
                                                                                         by this Consent
      Defice to thc attention of the Regional Attomey of the Birmingham Disticr
                                                                                oflice, u.s. Equol
      Employrnent Opportunity Commission, within g0 calendar days following
                                                                            rhe effective date oF

      this Consent Decree, or thirty (30) calcndar days following rhe first dissemination
                                                                                          ro employeas,
      whichever date is sooncr.




                                                         6
Case 1:18-cv-00150-TFM-MU
        Case 1:18-cv-00150-TFM-MU    60 Filed59-1
                            DocumentDocument  04/10/19   04/03/l-9
                                                   Filed Page 7 of 15
                                                                    PagePageID
                                                                         7 of 15#: 227




                13,      Defendant strall provide s copy         of thc policies antl procedures requiretl by    the
        conser¡t Ðecree to ali new employces within rhree (3) days
                                                                   of theirhire.
                l4'     Defendant shall post its policies and procedures required
                                                                                  by this Consent Decree in
        prominent locatious frequented by employces in each
                                                            of its loc¡tions ss well as on its websitc.



               l5'      within g0 days ofttre cntry ofthis Consent Decree, all current employees,
                                                                                                  including
       directors, supervisors and managers, shall cftend a nvo (2)
                                                                   hour live traiuing. This training shall
       inctude an explanation of this Consent Decree, Title
                                                                     VII   and the Ðefendsnt,s policies regarding

       l¡arassmenl and retaliarion. The training shall cover
                                                                      all aspects of Title   vu   including, but not
       limited to, tl¡e legnl rcquirements of rirle   vII   and the retali¡¡ion and record-keeping rcguiremsnts

       under Title    vII.   Tlre training shall cover ar explanation of Defendant,s policies
                                                                                              regarding
       huassment and retsliotion, lhe importancc of maint¡ining
                                                                an environmcnt free fiom h¡rassmcnt

       and rctaliation, the t¡pes of harossmeot and retaliation prohibited
                                                                           by law, tbe protections against
      retaliation for reporting, opposing or porticipating            in activity rcl¡tetl to the opposition     to
      barassment, methods to report harassment and retotiation,
                                                                and the types of diseiplinary actions tlrat

      shall bc taken against my cmployee who engagcs in huassment
                                                                  and retaliotion. The training also
      shall explain the step¡ employees should take to submit
                                                              internal complaints of harassment snd/or

      reraliation' lüith regard to management and supervisory employees,
                                                                         including direcrors, the
      naining sboll i¡rstruct such individuals on how to investigate
                                                                     ha¡assment ûnd retaliation cornplainß,

      lrow ¡o document investigarions of harassrncnt ¡nrl retaliation,
                                                                       and l¡ow to tre¡rt employces who
      report, witness, opPose or otherwisc porticipate in an investigation
                                                                           or opposition of harassrncnt
      and retaliation' The training shall ¡lso explain that thc
                                                                evaluation of directors, supervisors and


                                                             7
        Case 1-:18-cv-00150-TFM-MU
Case 1:18-cv-00150-TFM-MU            60 Filed59-1
                            DocumentDocument 04/10/19
                                                  Filed Page 8 of 15
                                                        04/03/1-9  PagePageID
                                                                        8 of 1-5#: 228




        msnagers shnll consider, smong other things, enforcement
                                                                             of Defcndant's snti-bûrassment
        policies' The fraining for all current employees, including
                                                                    mqnogers, supewisors and direüors,

        shall conclude with a minimum of fifteen (15) minutes
                                                              for guestions and answers. Tl¡c training
        shall be repeated (witlr modificstions to ensure its compliance
                                                                        with the law) on     ¡   bi-annual basis
        during thc ter¡n of this Consent Decrec.

                  16'     Thc trainiug und educotion for employees may bc videotoped
                                                                                     for review by obsent
        employees      sId sh¡ll also include practieal examples aimed at the prevention
                                                                                         of l¡arassrnent      and
        retaliation.

                17'       Dcfendant shlll gcnerate a rcgistry contlining.signatures
                                                                                    of all persons apsnding
       thc trainings described ¡bovc. Employees, including all
                                                               management and supenrisory personnel

       a$ending the traiuing, shall be insnucted to sign the registry
                                                                      when they ¡ttend thc cntire training

       session or rvatctr a videotapc of tl¡e entire training session.
                                                                       Defendant shrll ret¡in cach rcgistry   for
       tlrc duration of the Consent Decrse.

                18'      This training shall be provided to all new or rehi¡ed employees
                                                                                         within three (3)
       montlls of their initial cmployment or rehire. Each uaining session
                                                                           shan be delivercd in accord¡nce

       wilh an outlinc preparcd at lesst two wecks in advonce ofthc þaining.
                                                                             The outline and all baining

       materials, (pamphleu, brochures, agendas, vidcos)      slnll   be delivered to the EEOC Birmingham

       District office, to the attention of the Regional Attomey at the
                                                                        addrcss set out above at tcost one

       week in advance of each trainiog session. These materials
                                                                 will be sent to the EEOC on an annual
      basis during the period       of this   agreement. Acceprance    or review of thesc moterials by        the
      commission shall not constítute approval of the said marerials,
                                                                      but may be retained for compliance

      purposes.



                                                          I
        Case 1:l-8-cv-00150-TFM-MU
Case 1:18-cv-00150-TFM-MU             60 Filed59-1
                             DocumentDocument  04/10/19   04/03/1-9
                                                    Filed Page 9 of 15    9 of 1-5#: 229
                                                                     PagePageID




                  19.            Thc haining shall bc presentecl by trainers or educators witl¡ knowledge and

        expertise in tlre prevention of harassment, harassme¡t and retoliation ond
                                                                                   may be presentcd by

        Dcfendant's Human Resourcss professionals with such knowledge ancl expertise.
                                                                                      Defendant may

       adcl to this training depending on its needs.

                 20.             Within 120 doys of the entry of tl¡is Consent Decrcc, Defendant sholl provide the

       Birmingham District Office of the Equal Employment Opportunity Commission
                                                                                 wir¡ proof of rlre
       action t¡ken to inform and train its personnel ¡s outlined hcrein and theresfter
                                                                                        shall supplemcnt
       the report biannually to include any additional uaíning that occurs for the
                                                                                   dur¡tion of this Consent
       Dccree. Thc report(s) shalt be maited to Regional Attorncy, Birminghom
                                                                              District Ogicc of tbe
       Equal Ëmployment Opportunity Commission (EEOC), I t30 22nd Street,
                                                                          Sourb, Suite 2000
       Birmingham, AL 35205.

                                                             REPORTfñrg

                 2r.             The Dcfendant sl¡all m¡intoin tl¡e following records during ttre term of tl¡is
                                                                                                                Consent
       Decree:

                            ¡.          Titlc Vll policies   and procedures;


                           ll.          Flarassment md ret¿liat¡on complains made by employees;


                       !   ¡t.          All documents gcnerntcd in conncction wÍttr any comptaint investigatior¡ or
                                        resolution of every complaint involving allegntions of violationi of ritle
                                        Vll, including discrimination, harassment oncl retaliation;

                       iv,              All   materials used'in rraining; and


                           v.           A,ttendance lisrs for all training.



                                                                    I
Case 1:18-cv-00150-TFM-MU   Document
        Case 1:18-cv-00150-TFM-MU    60 Filed59-1
                                   Document   04/10/19   04/03/19
                                                   Filed Page 10 of Page
                                                                    15 PageID
                                                                         10 of 15#: 230




                During the tern of tbc Conssnt Decree, EËOC staff may conduct pcriodic
                                                                                       confidcntial
        interviews to monitor cornpliancc wittr ttre Consent Decree.

                                               POSTTNC OF NOTtCp

               22.        tùfithin thirty (30) days afferenFyofthis
                                                                    Consent Decree, Defendant shall posr g%-

        inch-by-l l-inch sized copies of the Notice attachcd as Erhlbit         ¡t to tl¡e Conseat Dccrcc on all
        bulletin boards and any other locations where Dcfþndunt regularly posts snnouncements¡
                                                                                               and

       noticcs required by federal anüor state law or notices of cmploymÊoþrêlsted
                                                                                   polícy or practice
       changes to emFloyces, including eleotronic posting, except that
                                                                       the Notice shall not contain the

       l¡eader "Exb¡bit    4."   Defe¡dant sh¡ll scnd by certified m¡il s copy of thc signed Notice, and
                                                                                                         a

       rvritten certification by Defendant's Chief Executive Offïcer or otl¡er
                                                                               Auttrorized &eprescntative

       of the datc(s) and location of its posting, to tl¡c strention of the Regional Attorney
                                                                                              of plaintitrs
       Binninghom Disbict Offree, ar tl¡e address set forth obovc. within ¡co (10)
                                                                                   days of the posting.

       Dcfendant shall permit o reprcsentrtive of the EEOC to cater Defendant's premises
                                                                                         at any ü¡ne

       during normal business ltours for the purpose of veri$ing comptiance with
                                                                                 this paragraph.
       Defentlant shall toke all rsasonablc steps to snsure thot the posting is not altered,
                                                                                             defoced, covered

       tty uny other material' or re¡noved. Should the posted copy become altered, defaced,
                                                                                            covcrcd or

       removed. or become otherwise illegible, Dcfcndnnt shall rc-post promptly
                                                                                a legible copy in the

       såmE manner   ¡s he¡etofore speciñed. Thc postcd Notice shalt be tl¡e same type, styte md sízs
                                                                                                             as

       the priating on   Exhibit A nnd shall benrthe signoture of   thE   ChiefExecutive Oflicerof Þcfcnd¿nt.

                                         cosTs ANp ATTORNEY               EEES,


              23         The Parties shall bcar their own attomey's fces and costs incuned in this action.




                                                          t0
        Case 1:18-cv-001-50-TFM-MU
Case 1:18-cv-00150-TFM-MU    Document 60 Filed59-l-
                                    Document              04/03/1-9
                                                    Filed Page
                                               04/10/19        11 ofPage 11 of 1-5#: 231
                                                                    15 PageID




                   24,    Tlte duration of this Consent Decree shall bc forty-eight (4g) months
                                                                                                from the clate
        of its entry by the court. This Court slrall retain jurisdiction over this ¿ction
                                                                                          for the duration of the
        Consent Decree, during which time the Commission may petition
                                                                      this Court for compliance witlr

        tl¡is consent Decree. should the court determine that Dcfendant
                                                                        h¡s nor complied with ttris
        Consent Decrce, the Cou* may order appropriate relief, including
                                                                         but not limited to, the extension

        of this Consent Decree for such a period as thc court deems
                                                                    necessûry, Absent extens¡on by order

        of this Court, tltis Decree shall expire by its own terms ar the cnd of
                                                                                fo*y-eight (4g) months from
        the date of entry, without frrrthcr sction by the parties.

                                                prsPurE RESOLgTToN
               25'        ln the event that the Commission bclieves during the tcrm of tlris Consent
                                                                                                     Degce
       tl¡at Defcndont ltas lailcd to comply wíth any provision(s) oftbe
                                                                         Consent Decrec, the Commission

       shall notify Defendant or its counsel of tl¡e olleged non-compliance
                                                                            ond st¡all afilord Defendanr

       thirty (30) calend¡r days thereafrer to remedy the non-compliance
                                                                         or to satis$ the Comrnission
       the ollcged non'eompliance is not well founded. If Defeodant
                                                                    has not remedied the alleged non-

       cornpliance or satisficd the Commission that it has complied
                                                                    within thirty (30) calendar days, the
       Commíssion may apply to the Cour¡ for appropriare reliof

                                            s   uqcEqs oR. NOrrfl cATr          ga
               26.       Defendant shall, during ths aerm of tl¡is Decrcen provide notice
                                                                                          and a copy of thís

       Decree to uny succssson¡ or any other corporation or ottrer
                                                                   entity that acguires Defendant and any

       other corporation or otber entity into which Defentlmt ¡nsy merge.

                                                   OTTTER RELIEF

              27   '     Defendant shall segrcgate into a conJidential   filq   and not disclose to any employee

                                                          lr
        Case 1:l-B-cv-001-50-TFM-MU
Case 1:18-cv-00150-TFM-MU             60 Filed59-1
                             DocumentDocument            04/03/1-9
                                                   Filed Page
                                              04/10/19        12 of Page L2 of 15#: 232
                                                                    15 PageID




         or non-government tbird party (unless sush dosumentation
                                                                  is thc subject of a court ordsr), any end

        all clocuments, information, references, and all f¡cts or
                                                                  maÍers underlying or rel¡tcd to thc EEOC
        charges filed by Ashley Burston (425-2gt6-olzs7),
                                                          ciera sylvesrer (425-2016-0t256), and
        Nahsia Vfillisms (425¿0|6-0126?) anrt tlris lawsuit.

                  28'   Defendant, including its officers, egents, employces,
                                                                              successoñ¡, and assigns shall

        be enjoined from providing negotive, derogntory, or othemise,
                                                                      unfavorable information about
        Ashlcy Burston,   cien sylvestcr,   and Natasis   witliams tlrat rclatcs ¡o thesc individuals' character.
        reputÀt¡on, conduct, and performance wlrile employed
                                                                       ¡t Defendant to persons rvho contact
        Defendan! its ofücers, agents, employees, süccessors and assigns
                                                                         seeking employment, licensure,

        and ch¡racter references or any othcr information
                                                          ¡clated to these inclividuals.           In the event
       Defendant receives     ù¡y   request   for information,   wbetbcr verbar    or written, ftom potentirr
       cmployers, prospective cmployers, or third parties seeking
                                                                  rcferenccs or infonnation uboutAs'lcy

       Burston,   cien sylvcsterr   and Natæia rvvilliums, Detbndant shall inform
                                                                                  such potential employer(
       s)' prospective emptoyer(s), or third porties thot its policy
                                                                     and practice is to provide only t¡e datcs

       of an individual's employment, thc position hetd by rhat individual,
                                                                            and, if requested by Ashley
       Burston, ciera sylvesterr or Natasia williarns, the requesring
                                                                      individunl,s finol poy rate rvlrile
       employed 8t Defendant. Notwithstanding the foregoing,
                                                             not¡ing in this Consent Decree should bc
       construed os prohibiting Dcfendant from responding
                                                          to or otherwise complying with a lawful court

       order issucd after Defcndant's communic¡tion to the subpoenaing
                                                                       porty thot the information or
       documents sought pursu&nt to thc subpoeoa are or
                                                        may be subject to        t¡is Consent Ðecree.




                                                          Íz
        Case 1:18-cv-001-50-TFM-MU
Case 1:18-cv-00150-TFM-MU             60 Filed59-1
                             DocumentDocument  04/10/19   04i03/1-9
                                                    Filed Page 13 of Page
                                                                     15 PageID
                                                                          1-3 of l-5#: 233




                  29'     Defendant shall     not discourage sny individual tom reporting,            alleging,
           complaining about,   or assistiog in any mûnncr witb any report, ollegation, or complaint of
           emplo¡rrrent discriminatior¡ harossmenl and retali¡tion on the basis
                                                                                of sex.

                  The Partics Bgree to the entry of this Consent Decree subject to
                                                                                   fìnal approval by the Court.

        APPROVEÞ Alr¡p coNsENTEp TOi


                                                                        &u
                                          TryE                           name)
        FOR                          \|ERS'INC.,
        dlblo BEA
        GROUP, INC., rUhla ARBY'S


                            &                                       Lctc/An/ B, HoÐ4fS
                   FOR DEFENDANT                                (Printed namc)
        BEA\aERS' lNC., d¡bla BEA\¿ERS
        RESTAURANT CROUP, INC.,
        tllhluARBY'S




        Regional Anorney

       GERTA.LD L.     MILLER
       Supcrvisory Triol Attomey

       GINA PEARSON
       Trial Anorney

       u.s. EQUAL EMPLoYMENT
       O PPORTUNITY COMIVilSSION
       Birmingham Disuicr Office
       t 130 22'¡d Street South, Suite 2000
       Birmingham, Altbamt I S205-2SR6
       Telephone; QAil 212-2045
       ATTORNEVS FOR PLAINTIFF EEOC



                                                          l3
Case 1:18-cv-00150-TFM-MU
        Case 1-:18-cv-001-50-TFM-MU    60 Filed59-1
                              DocumentDocument 04/10/19
                                                    Filed Page 14 of Page
                                                          04/03/1-9  15 PageID
                                                                          14 of 15#: 234




        lT rs so



        fu*4¿er




                                           t4
        Case 1:18-cv-00150-TFM-MU
Case 1:18-cv-00150-TFM-MU   Document 60 Filed59-1
                                   Document   04/10/19   04/03/1-9
                                                   Filed Page 15 of Page L5 of 1-5#: 235
                                                                    15 PageID




                   This Noticc is posled by agrccment betwcen Bsavcrs' [nc., d/b/n Bcavcrs
                                                                                           Restaur¡ut Group, Inc.,

           d/bh Arby's ond the Equul Ëmploymenr Opporrunity Conrmission (EEOC).
                                                                                Title VII of rhc Civil Rightr
           Act of 1964. as amcndctl, prohibits di¡crimi¡¡tion agaiust employcos on the b¡sis
                                                                                             of race, color, religion,
           nalional origin, or sex. Thc l¿w otso rnakes ir illegnl to n:taliste against s pcrson
                                                                                                 bec¡usc tlrc pcrson
           comphined ¡bout discrimiontion, ftlcd        ¡   cblrgc of discrimination, or psrticipûtcd in nn cmplgymcnt
        discrímínation investigrtion or lawsuit Title        vll   also prohibits discrimin¡tion or h¡russmcnt of appticanu

        and cmployees bec¡use of thcir scx, includiug prsgnsncyt in oll cmploymcnt
                                                                                   practices, including hiring,

        ftring, adwnccmsal' compcnsotion, troining, ¡nd othcr tcrms, conditions,
                                                                                 lnd privilcgcs of cmploymcnt.
                  Il is illegol to harass   an cmployee becsusc ofrûcc, color, rcligion, sox (ineluding gcnder
                                                                                                               identity,
       sexual oricnhtion' and pregnoncy), n¡tion¡l origin, agc (40 or older),
                                                                              disobility or genetic inforrn¡tion.               lt
       is ¡lso illegnl to harass somsone becausc they have complaincd al¡out discriminntion,
                                                                                             tiled                ¡    chargc   of
       discrimination. or participsted in an employment discriminntion invesligation or
                                                                                        lawsuí|. Horassment c¡n
       t¡ke the form of sh¡rs, grafl¡ti, offcnsive or derogatory comments, or other
                                                                                    vcrbal or physieal conduct.
       Sexuol haræsment (including unwelcome sexual ¡rdv¡ncas, rcqucsts for
                                                                            sexual favors, and othcr conducr                    of
       s sexual nature) is dso unlawñ¡I. The h¡rasser c¡n be thc victim's
                                                                          supcrvisor, a supervisor in anotber orca,

       I   co-worker, or somsone who is not an employec of the ernployer, such
                                                                               as a olient or €ustomcr.

                  lf you bclicvc you havc bcen discrimimled         ¡rgninst, subjected to rcluliation, o¡ hove bee¡   r rvitncss
       ts díscr¡mination or rctaliation, you msy contûcr the EEoc $ (205)            zlz-zaw,    The EEoc charges no fcss

       and has employecs who spcak languagcs ott¡cr than Engtish. This
                                                                       Noticc must rcmain posted                   for    forty-
       cight (48) months    from                      ¡¡¡d nrust not be ultcrcd, defaccd orcovercd, by any otñerrnaterial.

       Any qucstions about this Notice or complíanec with iß rcr¡ns may bo dirccted
                                                                                    to: Rcgional Attorncy, EEoc

       Birminghom Þistrictoflice, Ridgc Pgrk Pluce, Suitc 2000, I t30-2lnd Skcet
                                                                                 South, Birminghlm, Alabanr¿

       35205.



                                                                    l5
